UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-2517



TIGIST HAILU TESFAYE,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-221-287)


Submitted:   August 20, 2004             Decided:   September 8, 2004


Before WIDENER, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rev. Uduak J. Ubom, Washington, D.C., for Petitioner. Peter D.
Keisler, Assistant Attorney General, David V. Bernal, Assistant
Director, Margaret K. Taylor, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tigist Hailu Tesfaye, a native and citizen of Ethiopia,

petitions for review of the Board of Immigration Appeals’ (“Board”)

order dismissing the appeal and finding she failed to meet her

burden     of    proof   with   respect    to    her    request    for    asylum,

withholding from removal, or withholding under the Convention

Against Torture.

            On appeal, Tesfaye challenges the Board’s determination

that she failed to establish her eligibility for asylum. To obtain

reversal of a determination denying eligibility for relief, an

alien    “must    show   that   the   evidence     [s]he      presented   was   so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”           INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).          We have reviewed the record and conclude

Tesfaye fails to show the evidence compels a contrary result.

            Additionally, we uphold the Board’s denial of Tesfaye’s

request for withholding of removal.             The standard for withholding

of   removal     is   more   stringent   than    that   for    granting   asylum.

Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                  To qualify for

withholding of removal, an applicant must demonstrate “a clear

probability of persecution.” INS v. Cardoza-Fonseca, 480 U.S. 421,

430 (1987).       Because Tesfaye fails to show she is eligible for

asylum, she cannot meet the higher standard for withholding of

removal.


                                      - 2 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -